 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   AMARIN PHARMA, INC., et al.,
                                                         Case No.: 2:16-cv-02525-MMD-NJK
11          Plaintiff,
                                                                        Order
12   v.
                                                                   [Docket No. 165]
13   HIKMA PHARMACEUTICALS USA INC.,
     et al.,
14
            Defendants.
15
16         Pending before the Court is Defendants’ motion to modify the discovery plan and
17 scheduling order, filed on an emergency basis. Docket No. 165. A response shall be filed no later
18 than December 27, 2018, and any reply shall be filed no later than January 3, 2019.
19         IT IS SO ORDERED.
20         Dated: December 20, 2018.
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                   1
